DETAILED ACTION
Claims 1-10 and 21-30 are pending in the instant application, Applicant amending claims 1-10, canceling claims 11-20, and adding claims 21-30.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 9-10, claim 9 recite the elements of “the high risk category”, “the moderate risk category”, and “the low risk category”. There is no antecedent basis for these terms in claim 1. For purposes of examination, the Examiner will treat claim 9 as depending on claim 8, which resolved the issue with antecedent basis.

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean). 
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Term

A) What You Said
Claim Element Interpretation
B) What I Heard
Claim Element Mapping
C) Matching A to B
Seeds of text
Contract words or phrase that were previously tagged concerning content, category, and risk

Risk category
Groupings or types of unfavorable contract terms, such as:

Evergreen warranty, unlimited liability, unfavorable terms, missing protection, transferred liability, indemnity failure, and no baseline period
From a review of Applicant’s disclosure, these terms are understood as not terms created by Applicant, but are commonly accepted terms in the art for various types of unfavorable contract terms.
Any contract terms that are bad for the user (or the user’s client) are understood to be the functional equivalent of the unfavorable terms listed by Applicant.
Multi-head attention mechanism
From a review of Applicant’s disclosure, this term is understood as not a term created by Applicant, but is a commonly used programing mechanism
Any programming mechanism to achieve the same result is understood to be the functional equivalent of a multi-head attention mechanism.
Feed
forward mechanism
From a review of Applicant’s disclosure, this term is understood as not a term created by Applicant, but is a commonly used programing mechanism
Any programming mechanism to achieve the same result is understood to be the functional equivalent of a feed forward mechanism.
Processed seeds of text
Any “seed” after it’s been processed by an analysis system
Processed contract language
artificial intelligence specificity model
A model which identifies risk associated with contract terms
A model which identifies risk associated with contract terms
training inputs
Data used to train a SLA model
Data used to train a SLA model
contract ontology
The mechanism to teach a computer how to parse a contract
The mechanism to teach a computer how to parse a contract
contract
document
Raw data for a SLA model
Raw data for a SLA model
query regarding a risk
User asking the SLA model a question
User asking the SLA model a question
clause
A text seed
A text seed
penalty clause
A naughty text seed
A naughty text seed
upcoming delivery due dates
An operations text seed
An operations text seed
penalty types
Classifying naught text seeds
Classifying naught text seeds
delivery-phase based penalties, SLA-based penalties, implementation-based penalties, and security breach penalties
From a review of Applicant’s disclosure, these terms are understood as not terms created by Applicant, but are commonly accepted terms in the art for various unfavorable contract terms.
From a review of Applicant’s disclosure, these terms are understood as not terms created by Applicant, but are commonly accepted terms in the art for various unfavorable contract terms.
accuracy of the first risk category classification
Accuracy of the risk classification schema
Accuracy of the risk classification schema
negative profit margin value
Losing money
Losing money
stringent SLA model
Ensuring that SLAs analyzed are machine readable
Ensuring that SLAs analyzed are machine readable
Project Categorization (PCAT) framework standards
Prior art standards for certification of skill in testing software
Prior art standards for certification of skill in testing software
high risk category
A naughty risk category
A naughty risk category
moderate risk category
A reasonable risk category
A reasonable risk category
low risk category
A nice risk category
A nice risk category
artificial intelligence engine
Software package that has an advertising team
Software package that has an advertising team
missing section
A contract clause conspicuous by its absence
A contract clause conspicuous by its absence


Claim Rejections - 35 USC § 103
Claims 1-6, 9-10, 21-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brestoff, US 9,754,206, in view of Li, US 2020/0311353.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A method of determining a risk category for a contract clause, the method comprising:
receiving, at a server, seeds of text from contract documents, each seed having been assigned a risk category from a set of risk categories, the set of risk categories including an evergreen warranty, unlimited liability, unfavorable terms, missing protection, transferred liability, indemnity failure, and no baseline period;
Picard teaches (paragraph 18) teaches domains and categories of clauses and teaches (paragraph 19) teaches concerning types of risks and penalties.

passing the seeds of text through a multi-head attention mechanism and a feed forward mechanism to produce processed seeds of text;
feeding an artificial intelligence specificity model training inputs including:
the processed seeds of text,
the assigned risk category for each seed of text, and
a contract ontology,
thereby training the specificity model to classify contract clauses into a risk category;
Picard teaches (paragraphs 18-19) concerning contract clauses, which are the functional equivalents to text seeds. Picard does not specifically teach concerning the details of training an analysis model. However, Li teaches (paragraphs 20-24) teaches concerning the methodology for training a neural network model.

receiving, at the server and from a first computing device, a first contract document and a first query regarding a risk associated with a first clause in the first contract document;
Picard teaches (paragraph 19) concerning the user requesting information of relevance to the user.

feeding the first clause into the specificity model 
automatically determining, via the specificity model, that the first clause falls under a first risk category of the set of risk categories
causing a computing device to present a message identifying the first risk category for the first clause.
Picard teaches (paragraphs 18-21) teaches concerning the system determining the risks associated with a contract clause and informing the user of that risk.

STATEMENT CONCERNING THE COMBINATION:
Picard is directed towards a computerized system for analyzing legal contracts, specifically SLAs. Li is directed towards parsing human language into word vectors such that an artificial intelligence (neural network) can analyze any written document. Picard comprises both content specific aspects as well as analysis specific aspects while Li focus solely upon analysis specific aspects of the same realm as Picard. Thus, within the context of Picard, Picard and Li are complementary art directed towards the same subject matter.
It would be obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Picard with the teachings of Li. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

AS TO CLAIM 2 (of 1) 
further comprising extracting, from the first contract document, a penalty clause associated with the first risk category, wherein the message includes information about the penalty clause.
Picard (paragraphs 18-19)

AS TO CLAIM 3 (of 1) 
further comprising performing a recurring scheduled alerts scan to identify upcoming delivery due dates in the first contract document.
Picard teaches (paragraphs 21 and 24) concerning due dates and time constraints on an SLA.

AS TO CLAIM 4 (of 1) 
automatically determining if the due dates are linked to one or more penalty types, the penalty types including delivery-phase based penalties, SLA-based penalties, implementation-based penalties, and security breach penalties.
Picard teaches (paragraphs 21 and 24) concerning due dates and time constraints on an SLA. Picard further teaches (paragraph 18) teaches domains and categories of clauses and teaches (paragraph 19) teaches concerning types of risks and penalties.

AS TO CLAIM 5 (of 1) 
automatically generating an alert identifying an upcoming milestone or delivery date associated with the first contract and the penalty type linked to the upcoming delivery due date.
Picard teaches (paragraphs 21 and 24) concerning due dates and time constraints on an SLA. Picard teaches (paragraph 31) teaches concerning warnings 

AS TO CLAIM 6 (of 1) 
receiving feedback via the computing device regarding an accuracy of the first risk category classification of the first clause;
Picard teaches (paragraph) concerning assessing effectiveness of the system in assessing risk levels.

automatically retraining the specificity model based on the received feedback.
Picard does not teach concerning training or retraining the model. However, Li teaches (paragraphs 30-31 and 44) concerning updating models based upon learning during training.

AS TO CLAIM 7 (of 1) 
receiving a second contract document associated with a negative profit margin value;
automatically identifying clauses in the second contract document that have a high likelihood of affecting negative profit margin values;
storing the identified clauses and their classifications in the contract knowledge engine;
Picard teaches (paragraph 21) teaches concerning financial impacts. Negative profit margin was previously identified as prior art and is within the capacity of one having ordinary skill in the art of SLA contract terms to understand that service must be provided in a profitable manner for the long-term economic viability of providing the service.

automatically retraining the specificity model based on the identified clauses, metadata related to the second contract document.
Picard does not teach concerning training or retraining the model. However, Li teaches (paragraphs 30-31 and 44) concerning updating models based upon learning during training.

AS TO CLAIM 8 (of 1) 
receiving a second contract document with a first service level agreement (SLA) section;
extracting a first service level parameter from the first SLA section;
feeding the first service level parameter into a stringent SLA model configured to identify a risk level of the first service level parameter based at least in part on Project Categorization (PCAT) framework standards, the risk level referring to a probability of the first SLA section falling under one category of a set of categories including a high risk category, a moderate risk category, and a low risk category;
assigning a first category of the set of categories to the first SLA section; and
presenting, at the computing device, the assigned first category for the first SLA section.
Functionally, these claim terms represent a simple repetition of the processes already aggressed in the previous claim analysis. Further, Picard (paragraphs 18-19) concerning, high, moderate, and low risk categorization.

AS TO CLAIM 9 (of 8) 
wherein:
the first SLA section being assigned to the high risk category indicates the first SLA section has deviated too far from PCAT framework standards, 
the first SLA section being assigned to the moderate risk category indicates the first SLA section is somewhat outside the range established by the PCAT framework standards, and
the first SLA section being assigned to the low risk category indicates the first SLA section is aligned with the PCAT framework standards.
Picard (paragraphs 18-19) concerning, high, moderate, and low risk categorization. Picard teaches (paragraphs 22 and 32) teaches concerning deviated too far from standards of analysis.

AS TO CLAIM 10 (of 9) 
receiving a draft contract document;
identifying, via an artificial intelligence engine, a first missing section in the draft contract document;
causing a computing device to present a notification identifying the first missing section prior to execution of the draft contract document penalty prior to execution of the draft contract document
Picard teaches (paragraph 21) teaches analyzing a SLA contract for completeness. A completeness analysis includes identifying which elements are missing, as missing elements render a contract incomplete.

AS TO CLAIMS 21-30
The claims recite elements which are substantially similar to those recited in claims 1-10. As such, the art and rationale applied to claims 1-10 apply.

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant’s amendments to the independent claims are sufficient to integrate a practical application. As such, the claims are patent eligible and the rejection of the claims under 35 USC 101 is withdrawn.
Concerning the rejection under 35 USC 103:
Applicant’s arguments are moot in light of the new ground of rejection.

Concerning the taking of official notice, because applicant did not traverse the examiner’s assertion of official notice, the “common knowledge” or “well-known in the art” statement is taken to be admitted prior art. See MPEP 2144.03(C).

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(2) the elements in combination do not merely perform the function that each element performs separately; or
(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623